Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application 16/281,135, filed 02/21/19 claims foreign priority to IN 201841049645 , filed 12/28/18. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/21/19 was received. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9285230 by Silver et al, which will be referred to as “Silver” for the remainder of this office action, further in view of US 20140081507 Urmson et al, which will be referred to as “Urmson” for the remainder of this office action, US 20190180502 Englard et al, which will be referred to as “Englard” for the remainder of this office action, and US 9555803 Palicki et al, which will be referred to as “Pawlicki” for the remainder of this office action.
Regarding claim 1, Silver teaches, An elevation detection system for an Autonomous Vehicle (AV), comprising: 
	an elevation sensor unit (US9285230 Silver et al figure 2, sensor 202, 204 or 206; Silver 11:13-15) configured to detect an elevation of a plurality of objects (Silver 4:40-44) with a lower most elevation in a surrounding of the AV to determine a boundary elevation of a road (Silver 23:19-24; 23:58-63), wherein the elevation sensor unit is vertically movable within a range of vertical positions (Silver Figure 2 sensor units 204 and 206; 11:29-31; 11:41-44), wherein the AV comprises a Light Detection and Ranging (LIDAR) sensor unit (Silver Figure 2 sensor unit 202; 11:17-21) associated with the elevation sensor unit (Silver Figure 2 sensor units 204 and 206; 11:17-21), . . . a computation unit (Silver 5:47-50; Figure 1 computing device 111) configured to: . . . 
		for detecting the lower most elevation of the plurality of objects in the surrounding (Silver 4:39-44) to determine the boundary elevation of the road (Silver 19:34-38); 
		receive data related to the elevation of the plurality of objects and the boundary elevation of the road (Silver 23:47-48; 24:64 - 25:3); . . .
However, Silver fails to teach, . . . and wherein the LIDAR sensor unit has a predefined Field of View (FoV) and is configured to detect the surrounding of the AV; and 
		a computation unit configured to: 
		move the elevation sensor unit in different vertical positions . . . determine a lower limit value for the FoV of the LIDAR sensor unit based on the lower most elevation of the plurality of objects in the surrounding, (and) the boundary elevation of the road observed at different vertical positions of the elevation sensor unit; and 
		provide the lower limit value to the LIDAR sensor unit, 	wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles. 
	On the other hand, Urmson teaches, . . . and wherein the LIDAR sensor unit has a predefined Field of View (FoV) (US 20140081507 Urmson et al 0050 19-21; Figure 3 Laser 311) and is configured to detect the surrounding of the AV (Urmson 005021-24).
	
	However, Urmson fails to teach, . . . move the elevation sensor unit in different vertical positions . . . determine a lower limit value for the FoV of the LIDAR sensor unit based 		on the lower most elevation of the plurality of objects in the surrounding, (and) the boundary elevation of the road observed at different vertical positions of the elevation sensor unit; and 
		provide the lower limit value to the LIDAR sensor unit, 	wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles.
	On the other hand, Englard teaches, determine a lower limit value for the FoV of the LIDAR sensor unit based on the lower most elevation of the plurality of objects in the surrounding (Englard et al 0039 1-3, 5-8, 24-29), (and) the boundary elevation of the road observed at different vertical positions (Englard 0040 3-8; 0061 9-16 and Silver11:41-44; 23:19-24; 23:58-63)  of the elevation sensor unit; and 
		provide the lower limit value to the LIDAR sensor unit (Englard 0039 1-3 and 10-12), . . .
	However, Englard fails to teach, . . . wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles.
	On the other hand, Pawlicki teaches, wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles. (Pawlicki et al 11:44-52)
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silver in view of Urmson, Englard, and Pawlicki to have a LIDAR sensor unit and an elevation sensor unit comprising a system of an autonomous vehicle (AV) sensors capable of adjusting their position vertically in space to locate a plurality of objects, and specifically the boundary elevation of the road to generate a lower limit for one of multiple sensors to disregard objects that fall below said limit.
	The motivation to do so would be Silver consists of a system of sensors, including LIDAR, which are used to identify the environment surrounding an AV. Silver is capable of moving sensors to multiple positions using an actuator, but Englard specifically is capable of moving an entire sensor to increase its elevation after receiving data from the sensor that the FOV is not in an optimal area and direction. While the sensor of Englard is placed on the top of a vehicle, using the sensor arrangement described in Silver and the capabilities of the sensor taught by Englard, a sensor on the front of a vehicle can be moved to adapt to changes in the environment of an AV. Urmson teaches a fixed field of view LIDAR unit, which is a common practice in the art so as to avoid sending light signals to random/insignificant directions and, due to increased processing capabilities, processors can sort/disregard/ignore signals from the fixed field of view in some applications. It is obvious to modify Silver, Urmson, and Englard with Pawlicki to provide a processor with a unit that instructs one of multiple sensors to ignore part of an FOV. Processors are commonly used to focus on an area of interest in data generated by a camera or LIDAR or other AV sensor, while omitting some areas of a photo or point cloud which may provide false positives for obstacles to the AV control system.
	Therefore, Silver in view of Urmson, Englard, and Pawlicki teaches, An elevation detection system for an Autonomous Vehicle (AV), comprising: 
	an elevation sensor unit configured to detect an elevation of a plurality of objects with a lower most elevation in a surrounding of the AV to determine a boundary elevation of a road, wherein the elevation sensor unit is vertically movable within a range of vertical positions, wherein the AV comprises a Light Detection and Ranging (LIDAR) sensor unit associated with the elevation sensor unit, and wherein the LIDAR sensor unit has a predefined Field of View (FoV) and is configured to detect the surrounding of the AV; and 
		a computation unit configured to: 
		move the elevation sensor unit in different vertical positions for detecting the lower most elevation of the plurality of objects in the surrounding to determine the boundary elevation of the road; 
		receive data related to the elevation of the plurality of objects and the boundary elevation of the road; 
		determine a lower limit value for the FoV of the LIDAR sensor unit based 		on the lower most elevation of the plurality of objects in the surrounding, (and) the boundary elevation of the road observed at different vertical positions of the elevation sensor unit; and 
		provide the lower limit value to the LIDAR sensor unit, 	wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles.  

Regarding claim 2, Silver in view of Urmson, Englard, and Pawlicki teaches, The elevation detection system of claim 1, wherein the elevation sensor unit is placed on a mount attached to the AV (Silver 11:29-31), wherein the elevation sensor unit is moved vertically along the mount (Silver 11:41-45), 17and wherein the elevation sensor unit is detachable from the mount and the mount is detachable from the AV (Silver 10:61-65).  

Regarding claim 3, Silver in view of Urmson, Englard, and Pawlicki teaches, The elevation detection system of claim 1, wherein the elevation sensor unit enables  the LIDAR sensor unit (Silver 18:9-16)  to determine the one or more objects among the plurality of objects (Silver Figure 1 LIDAR unit 132 8:13-18; 21:10-14 and 21-25) lying above the lower limit value of the FoV as the obstacles. (Silver 21:10-14 and Pawlicki 11:44-52).

Regarding claim 4, Silver in view of Urmson, Englard, and Pawlicki teaches, The elevation detection system of claim 3, wherein the computation unit (Silver 5:47-50; Figure 1 computing device 111) determines the lower limit value based on the plurality of objects in the surrounding.  (Englard 0039 1-3 and 10-12; 0040 3-8)

Regarding claim 5, Silver in view of Urmson, Englard, and Pawlicki teaches, The elevation detection system of claim 1, wherein the lower limit value (Englard 0039 1-3 and 10-12) is indicative of a lower boundary of accepting data points within the FoV for processing (Pawlicki 11:36-44), wherein the data points are measured by the LIDAR sensor unit.  (Silver 11:17-21; 13:36-45)

Regarding claim 6, Silver in view of Urmson, Englard, and Pawlicki teaches, A method of detecting elevation of surroundings in an Autonomous Vehicle (AV), the method comprising: 
		detecting, by an elevation sensor unit of the elevation detection system (US9285230 Silver et al figure 2, sensor 202, 204 or 206; Silver 11:13-15), an elevation of a plurality of objects (Silver 4:40-44)  with a lower most elevation in a surrounding of the AV to determine a boundary elevation of a road (Silver 23:19-24; 23:58-63), wherein the elevation sensor unit is vertically movable within a range of vertical positions (Silver Figure 2 sensor units 204 and 206; 11:29-31, 11:41-44), wherein the AV comprises a Light Detection and Ranging (LIDAR) sensor unit (Silver Figure 2 sensor unit 202; 11:17-21) associated with the elevation sensor unit (Silver Figure 2 sensor units 204 and 206; 11:17-21), and wherein the LIDAR sensor unit has a predefined Field of View (FoV) (US 20140081507 Urmson et al 0050 19-21; Figure 3 Laser 311) and is configured to detect the surrounding of the AV (Urmson 0050 21-24); 
		moving, by a computation unit of the elevation detection system (Silver 5:47-50; Figure 1 computing device 111), the elevation sensor unit (Silver Figure 1 sensor system 104; Figure 2 sensors 204 and 206 and Englard 0061 9-15; parameter adjustment module 136)  in different vertical positions (Silver 11:41-44 and Englard 0061 9-15) for detecting the lower most elevation of the plurality of objects in the surrounding (Silver 4:39-44) to determine the boundary elevation of the road (Silver 19:34-38);  
		18receiving, by the computation unit, data related to the elevation of the plurality of objects and the boundary elevation of the road (Silver 23:47-48; 24:64 - 25:3); 
		determining, by the computation unit, a lower limit value for the FoV of the LIDAR sensor unit based on the lower most elevation of the plurality of objects in the surrounding (US 20190180502 Englard et al 0039 1-3, 5-8, 24-29) , (and) the boundary elevation of the road observed at different vertical positions of the elevation sensor unit (Silver 5:60-62; 11:17-21; 11:41-47 and Englard 0040 3-8; 0061 9-16); and 
		providing, by the computation unit, the determined the lower limit value to the LIDAR sensor unit (Englard 0039 1-3 and 10-12), wherein the LIDAR sensor unit is configured to disregard one or more objects from the plurality of objects lying below the lower limit value of the FoV as obstacles.  (Pawlicki et al 11:44-52)

Regarding claim 7, Silver in view of Urmson, Englard, and Pawlicki teaches, The method of claim 6, comprises moving the elevation sensor unit vertically along a mount attached to the AV.  (Silver Figure 2 sensor units 204 and 206; 11:29-31) (Silver 11:41-44)

Regarding claim 8, Silver in view of Urmson, Englard, and Pawlicki teaches, The method of claim 6, wherein the lower limit value enables the LIDAR sensor unit (Silver 18:9-16 and Englard 0039 1-3 and 10-12) to determine one or more objects among the plurality of objects (Silver 8:13-18; 21:10-14 and 21-25) lying above the lower limit value of the FoV as obstacles.  (Pawlicki et al 11:44-52)

Regarding claim 9, Silver in view of Urmson, Englard, and Pawlicki teaches, The method of claim 8, comprises determining the lower limit value based on the plurality of objects in the surrounding.  (Englard 0039 1-3 and 10-12; 0040 3-8)

Regarding claim 10, Silver in view of Urmson, Englard, and Pawlicki teaches, The method of claim 6, wherein the lower limit value (Englard 0039 1-3 and 10-12) is indicative of a lower boundary of accepting data points within the FoV for processing (Pawlicki 11:36-44) , wherein the data points are measured by the LIDAR sensor unit. (Silver 11:17-21; 13:36-45)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL DONAVAN BROWN whose telephone number is (571)272-5331. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL D BROWN/Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645